Case 4:19-cr-03461-DCB-DTF Document1 Filed 12/02/19 Page 1 of 1

 

 

CRIMINAL COMPLAINT |
° . ° STRI f AR’
United States District Court DISTRICT of ARIZONA
United States of America DOCKET NO.

'
ue

v.
Jonni Zepeda-Arriaga

DOB: XX/XX/1987; Citizen of Mexico | TET OHETO A a

Complaint for violation of Title 8 United States Code § 1326 (a)

 

 

 

 

NAME OF JUDGE OR MAGISTRATE OFFICIAL TITLE LOCATION
UNITED STATES MAGISTRATE JUDGE TUCSON, ARIZONA

 

 

 

DATE OF OFFENSE PLACE OF OFFENSE ADDRESS OF ACCUSED (if known)
ON OR ABOUT AT OR NEAR

November 30, 2019 Nogales, Arizona

 

 

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFF ENSE OR VIOLATION:

On or about November 30, 2019, at or near Nogales, in the District of Arizona, Jonni Zepeda-Arriaga, an alien,
knowingly and intentionally attempted to enter the United States of America after having been denied admission,
excluded, deported, and removed from the United States through San Ysidro, California on October 16, 2019 and
|not having obtained the express consent of the Attorney General or the Secretary of the Department of Homeland
Security to reapply for admission thereto; in violation of Title 8, United States Code, Section 1326, enhanced by
Title 8, United States Code, Section 1326 (a).

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

Jonni Zepeda-Arriaga i is a citizen of Mexico. On October 16, 2019, Jonni Zepeda-Arriaga was lawfully denied
admission, excluded, deported, and removed from the United States through San Ysidro, California. On November
30, 2019, Jonni Zepeda-Arriaga knowingly and intentionally attempted to re-enter the United States by evading
examination and inspection by an Immigration Officer. Jonni Zepeda-Arriaga did’ hot obtain the express consent
of the Attorney General or the Secretary of the Department of Homeland Security to re-apply for admission to the
United States.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE:

 

 
 
    

| DETENTION REQUESTED | SIGNATURE OF COP ANAT
Being duly sworn, I declare that the foregoing is , Ernesto A. Guerra .

 

 

true and correct to the best of my knowledge. OFFICIAL TITLE
Authorized by AUSA_LMG2 CBPOIE
Sworn to before me and subscribed in my presence.
SIGNATURE OF MAGISTRATE JUDGE DATE

 

 

 

Py. Mes On bf) December 2, 2019

 

1) See Federal rules of Criminal Procedure Rules 3 and 34
